ON MOTION FOR REHEARING.
Respondent Mollie Knight has filed a motion for a rehearing in this case, in which it is strenuously contended that the part of the opinion, heretofore filed and concurred in by my brethren, holding that the order of the probate court ordering the sale of the leasehold was void as an order to sell at private sale, and the private sale made thereunder by the public administrator was void, is wrong. The motion is based on two propositions: First, that section 3172, Revised Statutes 1899, applies to no “judicial sale except those under execution;” and, second, that the application to the probate court of the public administrator to sell the leasehold, asked for a private sale, and the petition ought to be held to aid the defective order of *467the court in this respect, and to supply the words “at private sale” omitted from the order.
I. It might he admitted that this section 3172 is not to he applied “except to judicial sales under execution,” hut it does not follow that it is not to he applied to sales made under an order of a prohate court. Ordinarily an execution means a writ issued under the seal of a court of competent jurisdiction, to a sheriff or other ministerial officer of the court, to collect a debt, or otherwise to carry into effect the court’s judgment. Even under that sense the prohate court has power, in a few instances, to issue execution. Under section 48, Revised Statutes 1899, if any administrator resign or he removed, the prohate court must ascertain the amount of money remaining in his hands, and enforce “such order or judgment” against him and his sureties “by execution in the ordinary form.” And under section 49, if any administrator die, the probate court may ascertain the amount of money in his hands belonging to the estate and “render judgment against his securities for the amount, ’ ’ and enforce such judgment by execution in the. ordinary form.” Under sections 192 and 193 the probate court has jurisdiction to hear and determine all suits brought against the administrator upon any demand against the estate, and if the finding be against the plaintiff, the court may issue execution against him for costs. Under section 229, if the administrator be “ordered to pay” any allowed and classified demand, when he has sufficient money in his hands appropriate to its payment, execution may be issued by the probate court against his “property, goods, chattels, and real estate;” if the execution is returned unsatisfied, the creditor may have scire facias against his securities. These statutes all contemplate general executions.
But the term execution cannot he limited to a writ issued out of a court to enforce what is ordinarily *468understood to be a final judgment, baying fox its purpose tbe enforcement or carrying’ into effect that judgment. Tbe term execution “as employed in tbe statute, is not to be construed in tbe restricted sense of process simply to collect tbe amount due on tbe judgment by levy and sale; it embraces all tbe appropriate means to execution of tbe judgment, all means by wbicb tbe judgments or decrees of courts are enforced, all processes issued to carry into effect tbe final judgment of a court; and it is sometimes used as tbe equivalent of ‘order of sale.’ ” [17 Cyc., p. 922; Burkett v. Clark, 46 Neb. l. c. 472; 1 Freeman on Executions, sec. 1; Kelley v. Vincent, 8 Ohio St. l. c. 420; Lockridge v. Baldwin, 20 Tex. 306; Case of John S. Furey, 1 Ashm. (Pa.) l. c. 395.; Pierson v. Hammond, 22 Tex. l. c. 587; Beard v. Wilson, 52 Ark. 290; Natl. Foundry & Pipe Co. v. Water Co., 52 Fed. l. c. 55; Ex Parte Voltz, 37 Ind. l. c. 240.]
Judgments and executions are incumbrances and liens -wbicb fasten upon a man’s property, and they are special judgments and executions when they fasten upon a specific piece of property. [Stebbins v. Walker, 14 N. J. L. (2 Gr.) 90.]
A judgment is tbe decision or sentence of tbe law pronounced by a court or other competent tribunal upon tbe matter'contained in tbe record. [Weber v. Lane, 99 Mo. App. 69; Haeussler v. Scheitlin, 9 Mo. App. 303.] It is tbe final consideration and determination of a court of competent jurisdiction upon matters submitted to it. [Orvis v. Elliott, 65 Mo. App. 96.] An order of tbe probate court upon an administrator to pay over a sum of money, is a judgment. [State ex rel. v. Vogel, 14 Mo. App. 187.]
Our statutes contemplate that there may be an execution on an order of court of competent jurisdiction where tbe order in effect is a determination of tbe matter then in judgment and contemplates something to be done by a ministerial officer of tbe court *469to carry tire order into effect and give to it vitality. Section 3151 says: “The party in whose favor any judgment, order or decree is rendered, may have an execution in conformity therewith.” Section 1598 says that “all courts shall have power to issue all writs which may he necessary in the exercise of their respective jurisdictions, according to the principles and usages of law.”
Sections 161 and 167 say that under certain conditions there named, the probate court may order that a decedent’s real estate be sold, and that the sale shall be made by the administrator; but neither those sections nor any other section of the Administration Act, nor any section in the chapter on Executions, says that decedent’s homestead cannot be sold to pay his debts; and yet we all agree that the exemption from sale of the homestead under “attachment or execution,” is as much a part of the Administration Act and of the Execution Act as they would be had the whole of the Homestead Act been enacted and published as a part of both.
We see no reason why this section 3172 should not be read into and considered a part of the Administration Act. There is nothing in that act which says how leases having an unexpired term of three years or more shall be sold. With this section read into it, it is clear that all leases having such an unexpired term are to be sold, under judgments or orders of court, in the same way that real estate is sold. Respondent contends that a lease for any term, though it have an unexpired term of 80 or 90 years and yields a net annual rental of one hundred thousand dollars or more, is to be sold just as all other personal property is sold. According to counsel’s contention, this section would have required the sheriff to sell this lease at public auction to satisfy a judgment obtained against Sar-acini in his lifetime; but Saracini being dead, his administrator can come into the probate court, and with*470out any previous notice to his widow or heirs or to any one interested, immediately obtain an order of court to sell at private sale the same lease, which had an unexpired term of sixteen years and is worth something like $250‘ a year, and sell it the next day, and make report on the next, and all for the purpose of satisfying an insignificant debt of $11. If that is the law then the statutes throw around a husband and father a much greater protection than they do around his widow and children. "We should be very slow to so interpret the statutes as to bring about any such result.
An order of the probate court to sell decedent’s property is the judgment of the court to sell, and that sale is to be made by the administrator, who for that purpose is the ministerial officer of the court, and if the court has jurisdiction to make the order and it is made by the administrator in all respects according to statutory requirements, the sale is as effective to carry title, as would be a sale made by a sheriff under execution upon a judgment of the circuit court. To all intents and purposes, within the meaning of section 3172, a sale by the administrator based upon an order or judgment of the probate court directing him to sell, is a sale under execution.
II. Our holding that a leasehold, having an unexpired term of three years or more, can be sold by the administrator only as real estate is sold under the Administration Act, necessarily answers respondent’s second contention, that the administrator’s application to the probate court to sell this property at private sale should be considered as supplying the order’s failure to require the sale to be private. But even if we were to hold that section 3172 was not applicable to sales of leasehold estate by the administrator, we could not hold that the petition supplies the defect in the order in this case.
*471This court lias held that where the order of the probate court to sell real estate fails to describe the laud, reference may he made to the petition for its description, if the order directs the sale of “the land described in the petition.” [Adams v. Larrimore, 51 Mo. 130; Agan v. Shannon, 103 Mo. 661.] We have so ruled on the principle that, That is certain which can be made certain. But that is a very different thing from holding that an order simply directing the administrator to “sell the said leasehold property” can be twisted or enlarged into an order to sell at private sale by the fact that the petition asked for a private sale. A simple order to sell should always be considered an order to sell at public sale, that being the method that is fairest to all concerned and being in harmony with the general plan contemplated by the Administration statutes. If only the wording of this order is to be our guide, it could be considered an order to sell at either a public or a private sale. The statute (sec. 117) says the order shall direct a private sale.
A vital constituent of a valid order is a direction to sell at private sale, and such a vital constituent omitted from the order itself should not be held to be supplied by a request therefor in the petition. The statutes in every case contemplate that all sales of estate property will be by public sale, unless the property is perishable or unless the administrator is given specific authority by an order of the probate court to sell at private sale, and an order making an exception to the general rule should specifically direct a private sale or be held invalid.
It is true we are considering the validity and sufficiency of this order in a collateral proceeding; but it should also be remembered that the order was made without notice, and made instanter upon the administrator’s presentation of his petition, without any opportunity of any of the interested parties, except the *472one party most benefited by it, to be heard. When those are the facts, a eonrt of justice should require a strict compliance with the statute, and not uphold the order unless it complies with every essential requirement thereof.
This order did not prescribe the terms of sale. The statute says the order must do so. The order does not say that the sale was to be for cash or partly for cash and partly on time. It does not fix any minimum price at which the lease was to be sold. It says nothing whatever about price. It placed no restriction upon the administrator whatever as to what he might sell the lease for. It is true his application, as set out in the respondent’s answer, says that he had been offered for said leasehold $415,” and that he testified and his deed recites he received that sum. But neither of those things added to the validity of the order. The statutes do not require him to make a report of the private sale to the court for approval, and neither does this order, and hence any report he made and its approval by the court added nothing to its validity. If this was a valid order the administrator could have sold this lease at any price he might have been willing to accept, and the purchaser would have taken a good title, and the only remedy of the heirs would have been on his bond or by an attack upon his final settlement. To hold that an omission from the order of a direction to sell at private sale, and a failure of the order to prescribe the terms of sale, was supplied by the recitals in the petition, under such circumstances, we think would be to practically nullify the statute.
The motion for a rehearing is overruled.
All concur.